REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present claims disclose a method of conducting a verifiable transfer of data over a network, said method comprising the steps of: a1) providing (i) a main server in communication with a secure database and (ii) a public database accessed by a web server in communication with said secure database and one or more user-operated devices through said network; a2) generating a batch of data sets by said main server in said secure database, each of said data sets comprising an identifier uniquely identifying said data set within said batch of data sets, and an indexed array of digital symbols, whereby each digital symbol is chosen from a group of digital symbols; a3) generating, by said main server, an encrypted copy of said batch of data sets and a decryption key in said secure database; b) transferring, by said network, said encrypted copy from said secure database to said public database acknowledging receipt of said encrypted copy by said public databases and transferring, by said network, said receipt from said public database to said secure database; c) selecting, by one of a user-operated device and said main server, one of said data sets of said batch of data sets, and removing, by said main server, said selected data set from said batch of data sets; d) transferring, by said web server, the identifier of said selected data set and a value corresponding to a total number of digital symbols in said indexed array of digital symbols of said selected data set from said secure database to said user-operated device; e) transferring, by said web server, an index associated with said indexed array of digital symbols of said selected data set from said user-operated device to said secure databases and transferring, by said web server, the digital symbol associated with said index associated withPage 3 of 9App. Ser. No.: 15/560,666 Response to Final Office Action dated January 21, 2021Amendment Date: June 15, 2021said indexed array of digital symbols of said selected data set from said secure database to said user-operated device; f) repeating step e) a predetermined number of times, whereby a total 
The closest prior art of Oakes et al. (US 2012/0214571) discloses systems and methods for creating, running, and playing map/grid-based lottery games (see Fig. 22, Fig. 27, 0176-0195).
Lindholm et al. (WO 2010/043256) discloses methods and apparatuses for implementing virtual scratch-card games (see Fig. 1, Fig. 4, pages 8-10).
Bennet III et al. (US 2014/0045568) discloses systems and methods for verifying lottery tickets by players (see Fig. 1, 0031-0035, 0041).
Yang et al. (CN 103295311) discloses methods and devices for generating batches of electronic instant lottery tickets.
However, the prior art does not disclose, neither singly nor in combination, for claims 1 and 3-15: a1) providing (i) a main server in communication with a secure database and (ii) a public database accessed by a web server in communication with said secure database and one or more user-operated devices through said network; d) transferring, by said web server, the identifier of said selected data set and a value corresponding to a total number of digital symbols in said indexed array of digital symbols of said selected data set from said secure database to said user-operated device; e) transferring, by said web server, an index associated with said indexed s and transferring, by said web server, the digital symbol associated with said index associated withPage 3 of 9App. Ser. No.: 15/560,666 Response to Final Office Action dated January 21, 2021Amendment Date: June 15, 2021said indexed array of digital symbols of said selected data set from said secure database to said user-operated device; f) repeating step e) a predetermined number of times, whereby a total number of digital symbols transferred from said secure database to said user-operated device is less than said value corresponding to the total number of digital symbols in said indexed array of digital symbols of said selected data set; g) repeating steps c)-f) until all data sets of said batch of data sets have been removed; and h) transferring, by said network, said decryption key from said secure database to said public database so as to re-establish said batch of data sets in said public database using said decryption key, thereby allowing said user-operated device to access, through said web server, said selected data set from said public database by using said identifier.
The examiner additionally notes that the submitted amendments and corresponding arguments presented by Applicant, in light of the amended disclosure, overcome the prior rejections under 35 USC 112(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575.  The examiner can normally be reached on Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685